— Judgment of resentence, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered July 18, 2011, resentencing defendant to an aggregate term of 12 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Velez, 19 NY3d 642, 647-649 [2012]; People v Lingle, 16 NY3d 621 [2011]). Concur — Tom, J.E, Saxe, Richter, Abdus-Salaam and Feinman, JJ.